 



 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER SAID ACT.

 

CONVERTIBLE PROMISSORY NOTE

 

U.S. $91,000

 

Date of Issuance: March 15, 2012

 

FOR VALUE RECEIVED, Todays Alternative Energy Corporation, a Nevada corporation
(the “Maker”), hereby promises to pay to __________, or its successors and
assigns (the “Payee”), at its address at __________________, or to such other
address as Payee shall provide in writing to the Maker for such purpose, a
principal sum of Ninety One Thousand Dollars and Zero Cents (U.S. $91,000). The
aggregate principal amount outstanding under this Note has been paid to the
Maker by the Payee in multiple advances, which are described more fully on the
schedule annexed hereto as Exhibit B (the “Loan Schedule”). The entire principal
amount hereunder shall be due and payable in full on March 15, 2014 (the
“Maturity Date”), or on such earlier date as such principal amount may earlier
become due and payable pursuant to the terms hereof.

 

1.  Interest Rate . Interest shall accrue on the unpaid principal amount of this
Secured Convertible Promissory Note (the “Note”) at the rate of 10% per annum
from the date of the final advance, as set forth on the Loan Schedule (March 15,
2012) until such unpaid principal amount is paid in full or earlier converted
into shares (the “Shares”) of the Maker’s common stock, par value $0.00001 per
share (the “Common Stock”) in accordance with the terms hereof. Interest
hereunder shall be paid quarterly or on such earlier date as the principal
amount under this Note becomes due and payable or is converted in accordance
with the terms hereof and shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

 

2.  Conversion of Principal and Interest . Subject to the terms and conditions
hereof, the Payee, at its sole option, may deliver to the Maker a notice in the
form attached hereto as Exhibit A (a “Conversion Notice”) and an updated Loan
Schedule, at any time and from time to time after the date hereof (the date of
the delivery of a Conversion Notice, a “Conversion Date”), to convert all or any
portion of the outstanding principal amount of this Note plus accrued and unpaid
interest thereon, for a number of Shares equal to the quotient obtained by
dividing the dollar amount of such outstanding principal amount of this Note
plus the accrued and unpaid interest thereon being convened by the Conversion
Price (as defined in Section 16). Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note plus all accrued and
unpaid interest thereunder in an amount equal to the applicable conversion,
which shall be evidenced by entries set forth in the Conversion Notice and the
Loan Schedule.

 



 

 

 

3.  Certain Conversion Limitations . The Maker shall not effect any conversion
of this Note, and a Payee shall not have the right to convert any portion of
this Note, to the extent that after giving effect to the conversion set forth on
the applicable Notice of Conversion, the Payee (together with the Payee’s
affiliates, and any other person or entity acting as a group together with the
Payee or any of the Payee’s affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Payee and its affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (A) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Payee or any of its Affiliates and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Maker subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Notes or the Warrants) beneficially owned by the Payee or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 4(c)(ii), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(c)(ii)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Payee together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Payee, and the submission of a Notice of Conversion shall be deemed to be
the Payee’s determination of whether this Note may be converted (in relation to
other securities owned by the Payee together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Payee will be deemed to represent to the Maker each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Maker shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(c)(ii), in determining the number of
outstanding shares of Common Stock, the Payee may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Maker’s most recent periodic or annual report, as the case
may be; (B) a more recent public announcement by the Maker; or (C) a more recent
notice by the Maker or the Maker’s transfer agent setting forth the number of
shares of Common Stock outstanding.  Upon the written or oral request of a
Payee, the Maker shall within two Trading Days confirm orally and in writing to
the Payee the number of shares of Common Stock then outstanding.  In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Maker,
including this Note, by the Payee or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “ Beneficial
Ownership Limitation ” shall be 4.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock issuable upon conversion of this Note held by the Payee. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 4(c)(ii) to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended Beneficial Ownership
Limitation contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Note.

 



2

 

 

4.  Deliveries .

 

(a) Not later than three (3) Trading Days (as defined in Section 16) after any
Conversion Date, the Maker will deliver to the Payee either (i) a certificate or
certificates representing the number of Shares being acquired upon the
conversion of this Note and any interest accrued thereunder being converted
pursuant to the Conversion Notice (subject to the limitations set forth in
Section 3 hereof), and (ii) an endorsement by the Maker of the Loan Schedule
acknowledging the remaining outstanding principal amount of this Note plus all
accrued and unpaid interest thereon not converted (an “Endorsement”). The
Maker’s delivery to the Payee of stocks certificates in accordance clause (i)
above shall be Maker’s conclusive endorsement of the remaining outstanding
principal amount of this Note plus all accrued and unpaid interest thereon not
converted as set forth in the Loan Schedule.

 

5.  Mandatory Prepayment Upon Triggering Events . Upon the occurrence of a
Triggering Event (as defined below), the Payee shall have the right (in addition
to all other rights it may have hereunder or under applicable law), exercisable
at the sole option of the Payee, to require the Maker to prepay all or a portion
of the outstanding principal amount of this Note plus all accrued and unpaid
interest thereon. Such prepayment shall be due and payable within thirty (30)
Trading Days of the date on which the notice for the payment therefore is
provided by the Payee.

 

A “Triggering Event” means any one or more of the following events (whatever the
reason and whether it shall be voluntary or involuntary, or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):

 

(i) any default in the payment of the principal of interest on or other payments
owing in respect of this Note, free of any claim of subordination, as and when
the same shall become due and payable (whether on a Conversion Date, the
Maturity Date, by acceleration or otherwise) and such non-payment continues for
ten (10) Business Days after written notice of non-payment is given by Payee to
Maker;

 

(ii) the Maker shall fail for any reason to deliver certificates or an
Endorsement to the Payee prior to the sixtieth (60 th ) day after a Conversion
Date pursuant to any in accordance with Section 4;

 

(iii) the Maker or any of its subsidiaries shall commence or there shall be
commenced against the Maker or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Maker commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Maker or any subsidiary thereof or there is commenced
against the Maker or subsidiary thereof any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Maker or
any subsidiary thereof is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Maker or any subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of 60 days; or the Maker or any subsidiary thereof
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or any corporate or other action is taken
by the Maker or any subsidiary thereof for the purpose of effecting any of the
foregoing.

 



3

 

 

6.  Prepayment . In the event the Maker deems the Payee is converting this Note
in a manner that is not in the best interests of the Maker, the Maker shall have
the right, exercisable on not less than ten (10) Trading Days prior written
notice to the Payee to prepay the Note in accordance with this Section 6. Any
notice of prepayment hereunder (an “Optional Prepayment”) shall be delivered to
the Payee at its registered address appearing on the books and records of the
Maker and shall state (1) that the Maker is exercising its right to prepay the
Note issued on the Date of Issuance and (2) the date of prepayment (the
“Optional Prepayment Notice”). On the date fixed for prepayment (the “Optional
Prepayment Date”), the Maker shall make payment of the Optional Prepayment
Amount (as defined below) to or upon the order of the Payee as specified by the
Payee in writing to the Maker at least one (1) business day prior to the
Optional Prepayment Date. If the Maker exercises its right to prepay the Note,
the Maker shall make payment to the Payee of an amount in U.S. dollars by check
or wire transfer (the “ Optional Prepayment Amount ”) equal to the entire
outstanding principal and all accrued interest as of the Optional Prepayment
Date.

 

7.  No Waiver of Payee’s Rights, etc . All payments of principal and interest
shall be made without setoff, deduction or counterclaim. No delay or failure on
the part of the Payee in exercising any of its options, powers, or rights, nor
any partial or single exercise of its options, powers or rights shall constitute
a waiver thereof or of any other option, power or right, and no waiver on the
part of the Payee of any of its options, powers or rights shall constitute a
waiver of any other option, power or right. The Maker hereby waives presentment
of payment, protest, and notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of this Note. Acceptance by the
Payee of less than the full amount due and payable hereunder shall in no way
limit the right of the Payee to require full payment of all sums due and payable
hereunder in accordance with the terms hereof.

 

8.  Modifications . No term or provision contained herein may be modified,
amended or waived except by written agreement or consent signed by the party to
be bound thereby.

 

9.  Cumulative Rights and Remedies: Usury . The rights and remedies of the Payee
expressed herein are cumulative and not exclusive of any rights and remedies
otherwise available. If it shall be found that any interest outstanding
hereunder shall violate applicable laws governing usury, the applicable rate of
interest outstanding hereunder shall be reduced to the maximum permitted rate of
interest under such law.

 

10.  Collection Expenses . If this obligation is placed in the hands of an
attorney for collection after default, and provided the Payee prevails on the
merits in respect to its claim of default, the Maker shall pay (and shall
indemnify and hold harmless the Payee from and against), all reasonable
attorneys’ fees and expenses incurred by the Payee in pursuing collection of
this Note.

 



4

 

 

11.  Successors and Assigns . This Note shall be binding upon the Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term “Payee” as used herein, shall also include any endorsee,
assignee or other holder of this Note.

 

12.  Lost or Stolen Promissory Note . If this Note is lost, stolen, mutilated or
otherwise destroyed, the Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, the Maker may require the Payee to deliver to the Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note.

 

13.  Due Authorization . This Note has been duly authorized, executed and
delivered by the Maker and is the legal obligation of the Maker, enforceable
against the Maker in accordance with its terms.

 

14.  Governing Law . This Note shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the County of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

15.  Definitions . For the purposes hereof, the following terms shall have the
following meanings:

 

“ Business Day ” means any day except Saturday, Sunday and any day which shall
be a legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other government action to close.

 

“ Conversion Price ” shall be $0.0001 per share (which shall not be adjusted if
the Maker, at any time while this Note is outstanding, (a) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (b) subdivide outstanding shares of Common Stock into a
larger number of shares, (c) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (d) issue
by reclassification of shares of the Common Stock any shares of its capital
stock.

 

“ Exchange Act ” means the Securities Exchange Act of 1934, as amended.

 



5

 

 

“ Per Share Market Value ” means on any particular date (a) the closing bid
price per share of Common Stock on such date on the OTC Bulletin Board or on
such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or if there is no such price on such date, then the closing bid price on
the OTC Bulletin Board or on such Subsequent Market on the date nearest
preceding such date, or (b) if the shares of Common Stock are not then listed or
quoted on the OTC Bulletin Board or a Subsequent Market, the closing bid price
for a share of Common Stock in the over-the-counter market, as reported by the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (c) if the shares of Common Stock are not then reported by the
National Quotation Bureau Incorporated (or similar organization or agency
succeeding to its functions of reporting prices), then the average of the “Pink
Sheet” quotes for the relevant conversion period, as determined in good faith by
the Payee.

 

“ Person ” means a corporation, an association, a partnership, a limited
liability company, an organization, a business, an individual, a government or
political subdivision thereof or a governmental agency.

 

“ Securities Act ” means the Securities Act of 1933, as amended.

 

“ Subsequent Market ” means the New York Stock Exchange, American Stock
Exchange, Nasdaq Small Cap Market or Nasdaq National Market.

 

“ Trading Day ” means (a) a day on which the shares of Common Stock are traded
on such Subsequent Market on which the shares of Common Stock are then listed or
quoted, or (b) if the shares of Common Stock are not listed on a Subsequent
Market. a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (c) if the
shares of Common Stock are not quoted on the OTC Bulletin Board, a day on which
the shares of Common Stock are quoted in the over-the-counter market as reported
by the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding its functions of reporting prices); provided, however, that in
the event that the shares of Common Stock are not listed or quoted as set forth
in (a), (b) and (c) hereof, then Trading Day shall mean any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

IN WITNESS WHEREOF, the Maker has caused this Convertible Promissory Note to be
duly executed and delivered as of the date first set forth above.

 

 

TODAYS ALTERNATIVE ENERGY CORPORATION                                 By:      
    Name: Len Amato         Title: Chief Executive Officer        

 



6

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

Dated:

 

The undersigned hereby elects to convert the principal amount and interest
indicated below of the attached Secured Convertible Promissory Note into shares
of common stock, $0.00001 par value (the “Common Stock”), of Todays Alternative
Energy Corporation, according to the conditions hereof, as of the date written
below. No fee will be charged to the holder for any conversion.

 

Exchange calculations:

 

Date to Effect Conversion:           Principal Amount and Interest of Secured
Convertible Note to be Converted:           Number of shares of Common Stock to
be Issued:           Applicable Conversion Price:           Signature:          
Name:           Address:    


 



A-1

 

  

EXHIBIT B

 

LOAN SCHEDULE

 

Convertible Promissory Note Issued by Todays Alternative Energy Corporation

 

Dated: ___________

 

 

Date of Advance

Amount of

Advance

Total Amount

Due Subsequent

to Advance

     

 



B-1

 

  